DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Examiner’s Comments
Applicants’ response filed on 11/25/2020 has been fully considered. Claims 8-10 are cancelled and claims 1-7 and 11-27 are pending.

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 8/16/2021 has been entered.
 
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:


Claims 1, 21, 23, 26 and 27 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.

Regarding claims 1, 21, 23, 26 and 27; there is no support for the limitation “solvent comprising one or several organic solvents compounds including 85% to 95% ketone by weight of the total weight of the solvent”. Table 1 of Applicant’s Specification disclose amounts of MEK that are below 85% by weight. However, this does not teach the limitation “solvent comprising one or several organic solvents compounds including 85% to 95% ketone by weight of the total weight of the solvent”.

The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a 


Claim 3 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.

Regarding claim 3, the binder being 0.1 to 50% by weight of the total weight of the ink composition does not further limit claim 1 as claim 1 requires a binder consisting of a cellulose binding resin present from 1% to 10% by weight of the total weight of the ink composition.  The range in claim 3 is broader than the range in claim 1. Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:



The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1-7, 11-17 and 20-32 are rejected under 35 U.S.C. 103 as being unpatentable over De-Saint Romain et al (WO 2012/120088) in view of Kaga et al (US 2013/0044168).

Regarding claims 1-3, 6 and 32; De-Saint Romain discloses an ink composition for continuous deflected ink jet printing (pg. 1, lines 5-11), wherein the ink composition is liquid at ambient temperature (pg. 11, lines 25-28); wherein the ink composition comprises solvent (pg. 25, lines 6-11), wherein the solvent is 30% to 90% by weight of the total weight of the ink compositions (pg. 25, lines 6-11), wherein the solvent is preferably methyl ethyl ketone (pg. 27, lines 24-26), a binder being selected from a single resin of a cellulosic resin (pg. 27, line 27-pg. 28 line 22), the binder being 0.1% to 30% by weight of the total weight of the ink composition (pg. 30, lines 15-19), wherein the cellulosic resin is selected from a cellulose aceto-butyrate resin (pg. 28, lines 18-22), a plasticizer of the binder (pg. 30, lines 20-27) and dyes chosen from C.I. Solvent Blue 70 and C.I. Solvent Black 29 (pg. 31, lines 7-25).  
The C.I. Solvent Black 29 reads on the claimed another dye not belonging to the family of anthraquinone dyes and being a second color of black. The binder being chosen from a single resin of a cellulosic resin reads on the claimed binder consisting of a cellulosic resin. 
One of ordinary skill in the art would choose the binder of a cellulosic resin among the listed binder resins in order to arrive at a binder consisting of a cellulosic resin.
 


However, Kaga discloses an ink composition comprising an oil-soluble dye selected from C.I. Solvent Blue 36, C.I. Solvent Blue 45, C.I. Solvent Blue 70 and C.I. Solvent Blue 104 (paragraph [0093]) and the another dye not belonging to the family of anthraquinone dyes being selected from C.I. Solvent Black 3 and C.I. Solvent Black 29 (paragraph [0093]).
The dyes of C.I. Solvent Blue 36, C.I. Solvent Blue 45 and C.I. Solvent Blue 104 read on the claimed dye belonging to the family of anthraquinone dyes having a first color of blue and C.I. Solvent Black 29 reads on the claimed another dye not belonging to the family of anthraquinone dyes being a second color of black where the first color and the second color are different.

De-Saint Romain and Kaga are analogous art because they are from the same field of ink compositions for continuous ink jet printing. De-Saint Romain is drawn to an ink composition for continuous ink jet printing (see pg. 1, lines 5-11 of De-Saint 

Given the equivalence and interchangeability of C.I. Solvent Blue 70 and one selected from C.I. Solvent Blue 36, C.I. Solvent Blue 45 and C.I. Solvent Blue 104, it would have been obvious to one of ordinary skill in the art having the teachings of De-Saint Romain and Kaga before him or her, to modify the ink composition of De-Saint Romain to substitute the C.I. Solvent Blue 70 of De-Saint Romain for one selected from C.I. Solvent Blue 36, C.I. Solvent Blue 45 and C.I. Solvent Blue 104 of Kaga because having the required dyes would provide the desired color and appearance for the ink composition.[]

Regarding claim 4, De-Saint Romain discloses the ink composition comprising the plasticizer being selected from thermoplastic polyurethane (pg. 30, lines 20-27).
The plasticizer being selected from a thermoplastic polyurethane reads on the claimed at least one plasticizer being selected from a thermoplastic polyurethane.

Regarding claim 5, De-Saint Romain discloses the ink composition comprising the plasticizer being at least 0.05% by weight of the total weight of the ink composition (pg. 31, lines 3-6).  

Regarding claim 7, De-Saint Romain discloses the ink composition comprising C.I. Solvent Black 29 in an amount of 4.91% by weight based on the total weight of the 
Given the equivalence and interchangeability of C.I. Solvent Blue 70 and one selected from C.I. Solvent Blue 36, C.I. Solvent Blue 45 and C.I. Solvent Blue 104; it would have been obvious to one of ordinary skill in the art having the teachings of De-Saint Romain and Kaga before him or her, to modify the ink composition of De-Saint Romain to substitute the C.I. Solvent Blue 70 of De-Saint Romain for one selected from C.I. Solvent Blue 36, C.I. Solvent Blue 45 and C.I. Solvent Blue 104 in order to provide one of C.I. Solvent Blue 36, C.I. Solvent Blue 45 and C.I. Solvent Blue 104 in an amount of 4.91% by weight based on the total weight of the ink composition.
This would read on the claimed at least one dye belonging to the family of anthraquinone dyes being in an amount from 0.01% to 5% by weight.

Regarding claim 11, De-Saint Romain discloses the ink composition comprising the total amount of dyes being 0.05% to 25% by weight of the total weight of the ink composition (pg. 31, lines 22-25).  

Regarding claim 12, De-Saint Romain discloses the ink composition comprising less than 10% by weight of water (pg. 24, lines 20-24).

Regarding claim 13, De-Saint Romain discloses the ink composition comprising the solvent being at least 20% by weight of the total weight of the ink composition (pg. 25, lines 6-11).

Regarding claims 14-16, De-Saint Romain discloses the ink composition comprising the solvent comprising a majority proportion of one or more volatile solvents (pg. 25, lines 16-21) and a minority proportion of one or more non-volatile solvents (pg. 25, lines 16-21) and wherein the one or more volatile solvents includes methyl ethyl ketone (pg. 27, lines 24-26). 
Methyl ethyl ketone reads on the claimed ketone having 4 carbon atoms as claimed in claim 15. The minority proportion of one or more non-volatile solvents reads on the claimed other solvent compounds other than ketones in a minority amount of claim 16.

Regarding claim 17, De-Saint Romain discloses the ink composition comprising a conductivity of 500 to 2000 µS/cm at 20 degrees Celsius (pg. 32, lines 16-19).

Regarding claim 20, De-Saint Romain discloses the ink composition comprising one or more additives selected from anti-foaming agents, chemical stabilizers, UV stabilizers, surfactants, agents inhibiting salt corrosion, bactericides, fungicides, biocides and pH control buffers (pg. 33, lines 13-18).

Regarding claims 21 and 29, De-Saint Romain discloses a method of printing comprising mixing of solvent, binder, plasticizer and dyes to form an ink composition (pg. 25, lines 6-11; pg. 27, line 27-pg. 28, line 4; pg. 30, lines 20-27; pg. 31, lines 7-25; pg. 34, lines 25-29), spraying the ink composition onto a substrate, support or object by 
The spraying of the ink composition onto a substrate, support or object reads on the claimed projecting of the ink composition onto a surface of the substrate, support or object. The C.I. Solvent Black 29 reads on the claimed another dye not belonging to the family of anthraquinone dyes and being a second color of black. The binder being chosen from a cellulosic resin reads on the claimed binder consisting of a cellulosic resin.

De-Saint Romain does not appear to explicitly disclose the method comprising the ink composition comprising at least one dye belonging to the family of anthraquinone dyes as claimed in claim 21 and 29.

However, Kaga discloses an ink composition comprising an oil-soluble dye selected from C.I. Solvent Blue 36, C.I. Solvent Blue 45, C.I. Solvent Blue 70 and C.I. Solvent Blue 104 (paragraph [0093]) and the another dye not belonging to the family of anthraquinone dyes being selected from C.I. Solvent Black 3 and C.I. Solvent Black 29 (paragraph [0093]).


Regarding claim 22, De-Saint Romain discloses the method comprising spraying the ink composition onto a substrate, support or object by the continuous deflected ink jet technique (pg. 33, lines 23-28).
De-Saint Romain does not mention surface treatment of the substrate, support or object in pg. 33, lines 23-28 as well as its entire disclosure. This would read on the claimed substrate, support or object not subject to any surface treatment.
In regard to the simple cleaning of the substrate, support or object; it would have been obvious to one of ordinary skill in the art to clean the substrate, support or object before projecting of the ink composition because doing so would prevent contaminants that would be on the surface of the substrate, support or object from contaminating the ink composition which would adversely affect the image quality of an image formed from the ink composition.

Regarding claims 23 and 30, De-Saint Romain discloses a marked article comprising a substrate, support or object having the ink composition sprayed thereon by the continuous deflected ink jet technique followed by drying or absorption of the ink composition into the substrate, support or object to provide a marking (pg. 33, line 33-pg. 34, line 2) and wherein the ink composition comprises solvent (pg. 25, lines 6-11), wherein the solvent is 30% to 90% by weight of the total weight of the ink compositions (pg. 25, lines 6-11), wherein the solvent is preferably methyl ethyl ketone (pg. 27, lines 

De-Saint Romain does not appear to explicitly disclose the method comprising the ink composition comprising at least one dye belonging to the family of anthraquinone dyes as claimed in claims 23 and 30.

However, Kaga discloses an ink composition comprising an oil-soluble dye selected from C.I. Solvent Blue 36, C.I. Solvent Blue 45, C.I. Solvent Blue 70 and C.I. Solvent Blue 104 (paragraph [0093]) and the another dye not belonging to the family of anthraquinone dyes being selected from C.I. Solvent Black 3 and C.I. Solvent Black 29 (paragraph [0093]).
The dyes of C.I. Solvent Blue 36, C.I. Solvent Blue 45 and C.I. Solvent Blue 104 read on the claimed dye belonging to the family of anthraquinone dyes.

Regarding claim 24, De-Saint Romain discloses the marked article comprising the substrate, support or object being selected from metal, glass, ceramic, a material containing cellulose, PVC, PET, polyolefin, polyethylene, polypropylene, PMMA, fabric and a composite of these materials (pg. 34, lines  3-13). 



Regarding claim 26-28 and 31; De-Saint Romain discloses a method of printing comprising mixing of solvent, binder, plasticizer and dyes to form an ink composition (pg. 25, lines 6-11; pg. 27, line 27-pg. 28, line 4; pg. 30, lines 20-27; pg. 31, lines 7-25; pg. 34, lines 25-29), wherein the ink composition is liquid at ambient temperature (pg. 11, lines 25-28), spraying the ink composition onto a substrate, support or object by the continuous deflected ink jet technique (pg. 33, lines 23-28) and wherein the ink composition comprises solvent (pg. 25, lines 6-11), wherein the solvent is 30% to 90% by weight of the total weight of the ink compositions (pg. 25, lines 6-11), wherein the solvent is preferably methyl ethyl ketone (pg. 27, lines 24-26), a binder being selected from a single resin of a cellulosic resin (pg. 27, line 27-pg. 28 line 22), the binder being 0.1% to 30% by weight of the total weight of the ink composition (pg. 30, lines 15-19), a plasticizer of the binder (pg. 30, lines 20-27) and dyes chosen from C.I. Solvent Blue 70 and C.I. Solvent Black 29 (pg. 31, lines 7-25).
The mixing of the solvent, binder, plasticizer and dyes reads on the claimed combining of the binder, at least one plasticizer and at least one dye as claimed claim in claims 26 and 27. The spraying of the ink composition onto a substrate, support or object reads on the claimed migrating of at least one dye to a substrate, support or object as claimed in claim 26. The C.I. Solvent Black 29 reads on the claimed another dye not belonging to the family of anthraquinone dyes and being a second color of 

De-Saint Romain does not appear to explicitly disclose the method comprising the ink composition comprising at least one dye belonging to the family of anthraquinone dyes as claimed in claims 26-28 and 31.

However, Kaga discloses an ink composition comprising an oil-soluble dye selected from C.I. Solvent Blue 36, C.I. Solvent Blue 45, C.I. Solvent Blue 70 and C.I. Solvent Blue 104 (paragraph [0093]) and the another dye not belonging to the family of anthraquinone dyes being selected from C.I. Solvent Black 3 and C.I. Solvent Black 29 (paragraph [0093]).
The dyes of C.I. Solvent Blue 36, C.I. Solvent Blue 45 and C.I. Solvent Blue 104 read on the claimed dye belonging to the family of anthraquinone dyes.

Regarding claim 27, the marking being resistant to erasement by dissolution of solvent is intrinsic of De-Saint Romain and Kaga disclosing applicant's claimed structure for the ink composition as claimed in claim 1.

Claims 18 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over De-Saint Romain et al (WO 2012/120088) in view of Kaga et al (US 2013/0044168) in further view of Sabys et al (US 2005/0113481).



Regarding claims 18 and 19; De-Saint Romain and Kaga do not appear to explicitly disclose the ink composition further comprising at least one conductivity salt as claimed in claim 18 and wherein the amount of the conductivity salt is at least 0.05% by weight of the total weight of the ink composition as claimed in claim 19.

However, Sabys discloses the ink composition further comprising at least one conductivity salt in an amount of 0.1 to 20% by weight of the total weight of the ink composition (paragraphs [0142] and [0143]).

De-Saint Romain, Kaga and Sabys are analogous art because they are from the same field of ink compositions for continuous ink jet printing. De-Saint Romain is drawn to an ink composition for continuous ink jet printing (see pg. 1, lines 5-11 of De-Saint Romain). Kaga is drawn to an ink composition for ink jet printing in a continuous ink jet system (see paragraph [0127] of Kaga). Sabys is drawn to an ink composition for continuous deflected ink jet printing (see paragraph [0001] of Sabys).

It would have been obvious to one of ordinary skill in the art having the teachings of De-Saint Romain, Kaga and Sabys before him or her, to modify the ink composition of De-Saint Romain and Kaga to include the conductivity salt of Sabys et al in the ink composition of De-Saint Romain and Kaga because having the required conductivity .
Response to Arguments
Applicant’s arguments, see page 11, filed 8/16/2021, with respect to the 112 rejections have been fully considered and are persuasive. The 112 rejections have been withdrawn. 

Applicant's arguments filed 8/16/2021 have been fully considered but they are not persuasive.

Applicants argue that De Saint Romain and Kaga does not teach or suggest independent claim 1.

The Examiner disagrees and notes that De-Saint Romain discloses an ink composition for continuous deflected ink jet printing (pg. 1, lines 5-11), wherein the ink composition is liquid at ambient temperature (pg. 11, lines 25-28); wherein the ink composition comprises solvent (pg. 25, lines 6-11), wherein the solvent is 30% to 90% by weight of the total weight of the ink compositions (pg. 25, lines 6-11), wherein the solvent is preferably methyl ethyl ketone (pg. 27, lines 24-26), a binder being selected from a single resin of a cellulosic resin (pg. 27, line 27-pg. 28 line 22), the binder being 0.1% to 30% by weight of the total weight of the ink composition (pg. 30, lines 15-19), a 
The C.I. Solvent Black 29 reads on the claimed another dye not belonging to the family of anthraquinone dyes and being a second color of black. The binder being chosen from a cellulosic resin reads on the claimed binder consisting of a cellulosic resin.
De-Saint Romain does not appear to explicitly disclose the ink composition comprising at least one dye belonging to the family of anthraquinone dyes and the at least one dye belonging to the family of anthraquinone dyes having a first color and the another dye not belonging to the family of anthraquinone dyes having a second color where the second color is different from the first color.
However, Kaga discloses an ink composition comprising an oil-soluble dye selected from C.I. Solvent Blue 36, C.I. Solvent Blue 45, C.I. Solvent Blue 70 and C.I. Solvent Blue 104 (paragraph [0093]) and the another dye not belonging to the family of anthraquinone dyes being selected from C.I. Solvent Black 3 and C.I. Solvent Black 29 (paragraph [0093]).
Also, De-Saint Romain and Kaga for the same reasons as independent claim 1 teach independent claims 21, 23 and 26-27.

Applicants argue that Sabys does not cure the deficiencies of De Saint Romain and Kaga.



However, note that while Sabys does not disclose all the features of the present claimed invention, Sabys is used as teaching reference, and therefore, it is not necessary for this secondary reference to contain all the features of the presently claimed invention, In re Nievelt, 482 F.2d 965, 179 USPQ 224, 226 (CCPA 1973), In re Keller 624 F.2d 413, 208 USPQ 871, 881 (CCPA 1981). Rather this reference teaches a certain concept, namely a conductivity salt, and in combination with the primary reference, discloses the presently claimed invention. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SATHAVARAM I REDDY whose telephone number is (571)270-7061.  The examiner can normally be reached on Monday-Friday 9:00 AM-6:00 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mark Ruthkosky can be reached on (571)-272-1291.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/SATHAVARAM I REDDY/           Examiner, Art Unit 1785